DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “facing area calculation unit configured to calculate, as a facing area, an area of a surface of the workpiece that is contained within a predetermined distance from a center axis of the wire electrode”  in claim 1. The word “unit” is a placeholder followed by the functional language “configured to calculate, as a facing area, an area of a surface of the workpiece that is contained within a predetermined distance from a center axis of the wire electrode” that does not recite sufficient structure to perform the function. The preceding phrase “facing area calculation” is non-structural.  The structural embodiment(s) disclosed in the specification is element 52 in element 30, a numeric controller.  Another such limitation is “axis feed rate determination unit configured to determine an axis feed rate based on a value of the gap voltage detected by the voltage detector, and the facing area” in claim 1 on lines 14-17.  The word “unit” is a placeholder followed by the functional language “configured to determine an axis feed rate based on a value of the gap voltage detected by the voltage detector, and the facing area” that does not recite sufficient structure to perform the function.  The preceding phrase “axis feed determination” is non-structural.  The structural embodiment in the specification of the “axis feed rate determination unit” is element 53 in element 30, a numeric controller .  Another such limitation is “movement control unit configured to perform control so that the wire electrode moves relative to the workpiece at the axis feed rate” in claim 1.  The word “unit” is a placeholder followed by the functional language “configured to perform control so that the wire electrode moves relative to the workpiece at the axis feed rate” that does not recite sufficient structure to perform the function.  The preceding phrase of “movement control unit” is non-structural.  The disclosed structural embodiment in the specification is element 50 in element 30, a numeric controller.  Another such limitation in claim 2 is “axis feed rate determination unit is configured to determine axis feed rate so that an average of the gap voltage values becomes a target voltage having a predetermined value, and is configured to, when a value of the facing area changes from a value calculated for the path of a straight line, compensate the gap voltage value so that the gap voltage value increases or decreases in accordance with an amount of change of the facing area and determine the axis feed rate so that the average of the compensated gap voltage values becomes the target value”.  The word “unit” is a  generic placeholder followed by the functional phrase “ is configured to determine axis feed rate so that an average of the gap voltage values becomes a target voltage having a predetermined value, and is configured to, when a value of the facing area changes from a value calculated for the path of a straight line, compensate the gap voltage value so that the gap voltage value increases or decreases in accordance with an amount of change of the facing area and determine the axis feed rate so that the average of the compensated gap voltage values becomes the target value” that does not recite sufficient structure to perform the function. The preceding phrase “axis feed rate determination” is non-structural. The disclosed embodiment of the axis feed rate determination unit in the instant specification is element 54 in element 30, a numeric controller.  Another such limitation in claim 3 is “the axis feed rate determination unit is configured to determine the axis feed rate so that an average of the gap voltage values becomes a target voltage, and is configured to, when a value of the facing area changes from a value calculated for the path of a straight line, compensate the target value so that the target voltage increases or decreases in accordance with an amount of change of the facing area and determine the axis feed rate so that the average of the gap voltage values becomes the compensated target voltage.”. The placeholder word “unit” is followed by the functional language “is configured to determine the axis feed rate so that an average of the gap voltage values becomes a target voltage, and is configured to, when a value of the facing area changes from a value calculated for the path of a straight line, compensate the target value so that the target voltage increases or decreases in accordance with an amount of change of the facing area and determine the axis feed rate so that the average of the gap voltage values becomes the compensated target voltage” that does not recite sufficient structure to perform the function.  Furthermore the preceding phrase “axis feed rate determination” is non-structural.  The disclosed embodiment of the “axis feed rate determination unit” in the specification is element 54 in element 30, a numeric controller.  Another such limitation in claim 4 is “discharge control unit configured to apply voltage pulses across the electrode gap at intervals of a pause time, wherein the discharge control unit is configured to change the pause time in accordance with change in the facing area.”  The word “unit” is a generic placeholder followed by the functional language of “unit configured to apply voltage pulses across the electrode gap at intervals of a pause time, wherein the discharge control unit is configured to change the pause time in accordance with change in the facing area” that does not recite sufficient structure to perform the function.  The preceding phrase “discharge control” is non-structural. Another such limitation in claim 7 is “the facing area calculation unit is configured to calculate the facing area based on the machining program”.  The word “unit” is a generic placeholder followed by the functional phrase “is configured to calculate the facing area based on the machining program” that does not recite sufficient structure to perform the function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is considered that the specification does not disclose algorithms for the axis feed determination rate or the   The factors for determining whether undue experimentation is present are set forth in In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) and include: (A) The breadth of the claims; (B) the nature of the invention; (C) The state of the prior art; (D) the level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; (H) The quantity of experimentation need to make or use the invention based on the content of the disclosure.  It is considered that the facing area calculation unit and the axis feed rate determination unit could be computer implemented but no algorithm is disclosed and that it would take undue experimentation to determine the algorithm.  Furthermore it is considered that the instant application does not make this calculation’; instead changes the reference voltage such that the measured voltage is equal to the average voltage when machining a straight path segment.
Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   It is considered that the facing area calculation unit and the axis feed rate determination unit could be computer implemented but no algorithm is disclosed for accomplishing these determinations. See MPEP 2161.01.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. No algorithm is disclosed for determining an axial feed rate and a facing area calculation; therefore the claims are indefinite. Also claim 5 defines the predetermined distance” as “a maximum distance at which electrical discharge occurs at the electrode gap”.   However this maximum distance at which discharges occur is also effected by the materials of the wire electrode and the workpiece and the amount of contamination in the dielectric fluid and the composition of the dielectric fluid, making the maximum distance at which discharges occur indefinite.  Regarding claim 6 no algorithm is disclosed for change probability to distance (length); rendering the claim indefinite.
Allowable Subject Matter
Claims 1-14 are allowable over the prior art of record, but have been rejected under 35 USC 112(a) and 35 U.S.C. 112(b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP-1,652,610-A2 has a wire cutting electric discharge machine of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761